Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 1 of 21

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v.
PAUL J. MANAFORT, JR.,

Defendant.

 

IN RE: PETITIONS FOR RELIEF
CONCERNING CONSENT ORDER OF
FORFEITURE

Case N0. 1:18-mc-00167-ABJ

 

CITIZENS FINANCIAL GROUP, INC.
D/B/A CITIZENS BANK,

Petitioner.

VVVVVVVVVVVVVVVVVVVV

 

STIPULATION AND ORDER OF SETTLEMENT REGARDING
PETITION OF CITIZENS FINANCIAL GROUP, INC. D/B/A CITIZENS BANK
AND 29 HOWARD STREET, #4D, NEW YORK, NEW YORK 10013

IT IS HEREBY STIPULATED and AGREED by and between United States of America, by
and through its undersigned counsel, and Citizens Financial Group, Inc. D/B/A Citizens Bank
(including its subsidiaries and affiliates), Petitioner (hereinafter “Citizens Bank”), pursuant to 21

U.S.C. § 853(i)(2) and (n), to compromise and settle its interest in the following property:

The real property and premises commonly known as 29 Howard Street, #4D, New
York, New York 10013 (Block 209, Lot 1104), including all appurtenances,
improvements, and attachments thereon,

described more fully in the deed for which is attached hereto as EXhibit A and incorporated by
reference herein (the “Property”), and any property traceable thereto.
This Settlement is entered into between the parties pursuant to the following terms:

l. On the terms set forth herein, Citizens Bank hereby withdraws its petition filed

February 6, 2019 (the “Petition”) asserting an interest in the Property. Upon the Court’s

l

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 2 of 21

endorsement of this Stipulation and Order, said petition is hereby deemed dismissed with prej udice,
without costs and/or attorney’s fees to either party.

2. The United States agrees that upon its sale of the property pursuant to the Court’s
entry of an interlocutory order authorizing sale of the property or a final order of forfeiture forfeiting
the property to the United States, the United States will not contest payment to Citizens Bank from
the proceeds of sale, after payment of any outstanding taxes, valid superior liens, condominium
association charges and assessments, real estate commissions, insurance costs, escrow fees,
document recording fees not paid by the buyer, title fees, county/ city transfer fees, and other
expenses incurred by the United States Marshals Service (“USMS”) in connection with its custody,
management, maintenance, repair, and sale of the Property, the following (to the extent the sale

produces sufficient funds after the payments noted above):

(a) All unpaid principal due to Citizens Bank in the amount of $2,571,257.74 as
of October 22, 2018, pursuant to the mortgage instrument (Loan No.
XXXXXX5212), dated March 4, 2016, which was secured by a deed of trust
recorded April 19, 2016, in the official records of the City of New York, New
York, at City Register File Number (“CRFN”) 2016000136305; and

(b) All unpaid principal due to Citizens Bank in the amount of $678,963.23 as of
October 22, 2018, pursuant to the Credit Line Mortgage instrument (Account
No. XXXXXXXXXX9203) dated March 4, 2016, which was secured by a
deed of trust recorded April 19, 2016, in the official records of the City of
New York, New Yorl<, at CRFN 2016000136307.

3. The United States agrees to use its best efforts to sell the property for fair market
value.

4. The payment to Citizens Bank shall be in full settlement and satisfaction of all claims
by Citizens Bank arising from and relating to the seizure, detention, and forfeiture of the Property.

5. Upon payment, Citizens Bank agrees to provide a release of its security interest to the
United States via recordable documents and to release and hold harmless the United States, and any
agents, servants, and employees of the United States (and any involved state or local law
enforcement agencies and their agents, servants, or employees), in their individual or official
capacities, from any and all claims by Citizens Bank and its agents that currently exist or that may

arise as a result of the Govemment’s actions against and relating to the property.
2

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 3 of 21

6. Citizens Bank agrees not to pursue any other rights it may have to affect an interest in
the Property under the Mortgage lnstruments listed herein, including but not limited to the right to
foreclose upon and sell the Property and any right to assess additional interest or penalties.

7. Citizens Bank agrees to notify the Special Counsel’s Office and the l\/[oney
Laundering and Asset Recovery Section (MLARS) of the U.S. Department of Justice promptly if it
learns of any condition that might affect the sale of the Property, and to join in any motion by the
United States to effect the sale of the Property, including motions to remove occupants who fail to
abide by the terms of an occupancy agreement. Citizens Bank shall endorse such government
motions within ten days of receipt of the motion.

8. Citizens Bank understands and agrees that this Stipulation and Order constitutes a full
and final settlement of its petition and that it waives any rights to litigate further its interest in the
Property and further pursue remission or mitigation of the forfeiture. lf this Stipulation is approved
by the Court, then unless specifically directed by an order of the Court, Citizens shall be excused and
relieved from further participation in this action. However, this expedited settlement does not relieve
the petitioner of any applicable discovery obligations

9. Citizens Bank understands and agrees that the Special Counsel’s Office and MLARS
also reserve the right to void this Stipulation and Order if, before payment of the sums set forth in
paragraph 2 above, the Special Counsel’s Office and/or MLARS obtains new information indicating
that Citizens Bank did not have a prior vested or superior interest in the property, pursuant to 21
U.S.C. § 853(n)(6)(A), or that it was not a bona fide purchaser for value of the right, title, or interest
in the Property or, at the time of the purchase, was not reasonably without cause to believe that the
Property was subject to forfeiture, pursuant to 21 U.S.C. § 853(n)(6)(B). The Special Counsel’s
Office and MLARS also reserve the right, in their discretion, to terminate the forfeiture at any time
and release the Property. In either event, the Government shall promptly notify Citizens Bank of
such action. A discretionary voidance or termination of forfeiture shall not be a basis for any award
of fees but shall result in a reinstatement of all claims of Citizens Bank for payment in relation to the

Property that are otherwise waived by the terms of this Stipulation and Order.

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 4 of 21

10. The parties agree to execute further documents, to the extent necessary, to convey

clear title to the Property to the United States and to implement further the terms of this Stipulation

and Order.
11. Each party agrees to bear its own costs and attorneys’ fees.
12. Payment to Citizens Bank pursuant to this Stipulation and Order is contingent upon a

Court-authorized interlocutory sale of the property or the United States’ prevailing against the
defendant and any third-party claims in an ancillary proceeding, the Court’s entry of a final order of
forfeiture to the United States, and sale of the property pursuant to the final order of forfeiture The
terms of this settlement agreement shall be subject to approval by the United States District Court
and any violation of any terms or conditions shall be construed as a violation of an order of the
Court.

13. The parties agree that the United States may choose in its sole discretion how it
wishes to accomplish forfeiture of the Property, whether by criminal or civil forfeiture. If the United
States chooses to effect the forfeiture through institution of civil forfeiture proceedings, Citizens
Bank consents to the filing of this Stipulation and Order in such civil forfeiture proceedings in full
settlement and satisfaction of all claims to and any right, title and interest it may have in the Property
upon the same terms as set forth herein. Citizens Bank waives all defenses, including, but not
limited to, defenses based upon statute of limitations and venue, and any claim to attomeys’ fees or
costs, With respect to any civil forfeiture proceeding related to the Property.

14. This Stipulation and Order may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall be deemed the complete Stipulation
and Order.

15. The individual(s) signing this Stipulation and Order on behalf of Citizens Bank
represent and warrant that they are authorized by Citizens Bank to execute this Stipulation and
Order. The undersigned United States signatory represents that he is signing this Stipulation and

Order in his official capacity and that he is authorized to execute this Stipulation and Order.

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 5 of 21

16. Entry of this Stipulation and Order does not affect the right of either party to seek

recovery, relief or enforcement of rights against persons or entities who are not party to this 4

agreement, including Paul J. Manafort, Jr. and other third parties

17. The Court shall have exclusive jurisdiction over the interpretation and enforcement of

this Stipulation and Order.

18. This Stipulation and Order constitutes the complete agreement between the parties

hereto and may not be amended except by written consent thereof

For the United States of America:

Dated:

'2,/£0/ 201 7

ROBERT S. MUELLER, IlI
Special Counsel

 

Andrew Weissmann

Greg D. Andres

U.S. Department of Justice
Special Counsel’s Office

950 Pennsylvania Avenue NW
Washington, D.C. 20530
Telephone: (202) 616-0800

Byi//DMQ\`

Daniel H. Claman
Money Laundering and
Asset Recovery Section
Crilninal Division
U.S. Department of Justice
1400 New York Avenue, N.W., Suite 10100
Washington, D.C. 20530
Telephone: (202) 514-1263

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 6 of 21

For. Cilizens Bank:

Datcd:/H/Q//Q)

Cilizens Bank:

Dmed= 1711/7407

DEBEVOISE & l’LlMPTON LLP
Attorneys for Citizcns Bank

By=` `~’/Z% ?%Z/&~Q/U

l~lelci\ V. Canlwcll, Esq.

, l/,. fn ll ) \
w /l _. /
By: 71 /C"f/}/C (/ \-'" i\;£ C_,

-Ryim G/l’arks ”'

Senioy\'ice Prcsidcnt,
Cit`lzcns Bank

OBDER

Having reviewed the foregoing Slipulation and good cause appearing,

IT IS l'IEREBV ORDERED, ADJUDGED, AND l)ECREED that the Stipulation is SO

ORDERED.

oRnEREDmis 7th dayof February ,2019.

l dea 5§1%»-
. U

THE HONORABLE Al\/IY BERMAN JACKSON
UNITED STATES DISTRICT JUDGE

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 7 of 21

ATTACHMENT A

Deed for
29 Howard Street, #4D, New York, NeW York 10013
(Block 209, Lot 1104)

New York City Department of Finance, Office of the City Register
Document DJ No. 2016032201175001

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 8 of 21

 

OFFICE OF THE CITY REGISTER

This page is part of the instrument The City
Register will rely on the information provided
by you on this pagc for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event

NYC DEPARTMENT OF FINANCE

 

 

 

Ofarly COHfliCt With the rest Oftll€ document 2016032201175001001EC900
RECORDING AND ENDORSEl\/IENT COVER PAGE PAGE l OF 6
Document ID: 2(]16()322(]1175(]()1 Document Date: 03_04_2()]6 Preparation Date: 03_22_2016

Document Type: DEED
Document Page Count: 4

 

PRESENTER: RETURN TO:
KENSINGTON VANGUARD NATIONAL LAND PAUL & KATHLEEN MANAFORT
39 WEST 37TH STREET, SEVENTH FLOOR 10 ST. JAMES DRIVE

HOLD FOR PICKUP / SEARCH NY TITLE NO. 657009 PALl\/[ BEACH GARDEN, FL 33418
NEW YORK, NY 10018
212-532-8686
mhunker@K\/NATIONAL. CO M

 

 

PROPERTY DATA
Borough Block Lot Unit Address

MANHATTAN 209 1104 Enare Lor 29_4 27 HOWARD sTREET
Property Type= slNGLE RESIDENTIAL CoNDo UNIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN or DocumentID or Year Reel Page or File Number
PARTIES
GRANTOR/SELLER: GRANTEE/BUYER:
MC SOHO HOLDINGS, LLC PAUL MANAFORT
C/O BRUCE BALDINGER, 365 SOUTH STR]:`ET 10 ST. JAMES DRlVE
MORRISTOWN, NJ 07960 PALM BEACH GARDENS, FL 33418
Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 125 .00
Taxable Mortgage Amount: $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): $ 0.00 $ 0.00
Spec (Additional)r $ 0.00 RECORDED 0R FILED IN THE oFFlcE
TA;F¢ $ 000 sdwa “wHoF THE CrTY REGISTER oF THE
- ’r - ',
MT ‘ $ 000 wi” CITY 0F NEW YORK
NYCTA: $ 000 ` R d ch1 d 04 19 201614 55
Addirional MRT- $ 0 00 mr 6 1 € . '
‘ ` City Register File No.(CRFN):
TOTAL: § 0.00 2016000136303
Recording Fee: $ 57.00 '
Affidavit Fee: $ 0.00
City Register Ojj(icial Signature

 

 

 

 

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 9 of 21

7 l

 

 

 

 

NYC DEPARTMENT OF FINANCE -
OFFICE OF THE ClTY REGISTER i ii i
2016032201175001001CCB80
RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 6
Document ID: 2016032201175001 DocumentDate:03-04-2016 Preparation Date: 03-22-2016

Document Type; DEED

 

 

 

PARTIES

GRANTEE/BUYER:

KATHLEEN MANAFORT

10 ST. JAMES DRIVE

PALM BEACH GARDENS, FL 33418

 

 

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 10 of 21

guam
L '-\\O‘i

 

65700<;>

CONSULT YOUR LAWYER BEF`ORE SIGNING TH!S lNSTRUMENT-THIS INSTRUMENT SHOULD BE USED B¥ LAWYERS ONLY.

Tl~[IS lNDENTURE, made the _ fl day of ina E( l‘k in the year 2016.

BETWEEN

MC Soho Holdings, LLC, at c/o Bruce Baldinger 365 South Street, Mon'istown, NJ 07960. party of the first part,
and

Paul Manafort and Kathleen Manaf`ort, residing at 10 St. James Drive, Palm Beach Gardens, FL 33418, party or`
the second part, '

WITNESSETH, that the party of the first part, in consideration of Ten Dollars and other valuable consideration
paid by the party of the second part, does hereby grant and release unto the party of the second part, the heirs
or successors and assigns of the party of the second part forever,

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being at

See attached schedule A description.

Block: 209, Lot: 1104

Said premises also known as 29 Howard Street, Unit 4 (AKA 4D & AKA 29-4), New York, NY.

BEING and intended to be the premises conveyed herein by a deed dated February 14, 2012 and recorded March |2,
2012 as CRFN 2012000098146 in the Office of the New York City Register.

TOGETHER with all right, title and interest, if any, of the party of the first part of, in and to any streets
and roads abutting the above-described premises to the center lines thereof; TOGETHER with the appurtenances and
all the estate and rights of the party of the first part in and to said premises; TO HAVE AND TO
HOLD the premises herein granted unto the party of the second part, the heirs or successors and assigns of the
party of the second pan forever.

AND the party of the first part covenants that the party of the first part has not done or suffered anything whereby the
said premises have been encumbered in any way whatever, except as aforesaid

AND the party of the f`ust part, in compliance with Section 13 of the Lien Law, covenants that the party of
the first part will receive the consideration for this conveyance and will hold the right to receive such con-
siderationasatrust fund to be applied first for the purpose of paying the cost of the improvement and will
apply the same first to the payment of the cost of the improvement before using any pan of the total of the same
for any other purpose.

The word “pany" shall be construed as if it read “parties" whenever the sense of this indenture so requires.

lN WITNESS WHEREOF, the party of the first part has duly executed this deed the day and year first above

written.
MC Soh y/;gs, LLC

By: /`Pau naf`ort, Managing Member

\1 \NCM >€b O\\ ¢°"

 

 

 

 

Case_ 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 11 of'21

F\-DR\OA ®
s'rATs or NEw-¥op.t<, coUNTY or PALM BE|U{

On the j day of win the year 2016. before me. the

undersigned. personally appeared

?Pw_t,o\\r~»h»\=otz-r f

personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me
that helshe/they executed the same in his/herltheir capacity(ies).
and that by his/hcr/their signature(s) on the instrument, the
individual(s), or the person on beha|fof which the individual(s)
acted, executed the instrument

., rem o \¢co
my M»y H.Mc 57a/a rf »5€°/'1"
cwa edf ?-;7-/7

cwa a FF 043“7/(6
sTATE oF' , cooNTY or `
On the day of in the year v
before me. the undersigned. a Notary Public in and for said State,
personally appeared Ar _ ' - )
" ` ` l , the

subscribing witness to the foregoing instrument, with whom l am
personally acquainted, who, being by me duly swom, did depose
and say that he/she/they reside(s) in

(if the place of residence is in a city. include the street and street number if any`
mueoi);that he/she/they know(s)

to be the individual described in and who executed the foregoing
instrument; that said subscribing witness was present anld saw

said

execute the same; and that said witness at the same time
subscribed his/her/lheir name(s) as a witness thereto

[add the following ifthe acknowledgment is taken outside NY State]
and that said subscribing witness made such appearance before
the undersigned in the (insen the city or other political subdivision
and the State or Country or other place the proof was taken).

Bargain and Sale Deed
WlTH COVENANT AGA|NST GRANTOR’S ACTS
Tn't.ENo 657009(S~NY-RR-ASH)A

MC Soho Holdlngs, LLC
TO
Paul Manafort and Kathleen Manaf'ort

 

STATE OF NEW YORK, COUNTY OF'

On the __ day of in the year 2016. before me. the

undersigned, personally appeared

personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me
that he/sheJthey executed the same in his/her/their capacity(ies).
and that by his/her/their signature(s) on the instrument the
individual(s), or the person on behalf of which the individual(s)
acted, executed the insu'ument.

Notary
STATE OF , COUNTY OF
On the day of in the year ,

before me personally came

lo me known, who, being by me duly swom, did depose and say
that he resides at

that he is the

of

the corporation described in and which executed the foregoing
instrument; that he knows the seal of said corporation; that the
seal affixed-to said instrument is such corporate seal; that it was
so affixed by order of the board of directors of said corporation,

and that he signed h name thereto by like order,

Block: 209

Lot: 1104

County of New York
Reeoded at Request of
RETURN BY MAIL TO:

 

 

 

Distributed By
Stewart Title insurance Company

 

 

Paul and Kathleen Manaf`ort
10 St. James Drive
Palm Beach Gardens, FL 33418

 

 

 

 

AAAA`AAAA**

VlNCENT DELCH|DCO
E Notaty Public - Stata al Flotldl
'§ My Comm. Explm hug 27. 2011
Commlsslon # FF 048718

 

‘;“,‘,‘.i"i"".

   
    

vvvv

~
115 ~
') or¢\- \‘
l t
'miiu\“

 

 

'v'

 

v'vivvvv'

 

 

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 12 of 21

Stewart Tit|e insurance Company

Title Number: 657009(S-NY-RR-ASH)

SCHEDULE A
DESCR|PT|ON

The land referred to in this Certincate of `|itle is described as follows:

The Condominium Unit (hereinafter referred to as the "Unit') in the building (hereinafter referred to as the
"Building") known as The 29 Howard Street Condominium and by the street number 29 Howard Street,
Borough of Manhattan, County of New York and City and State of New York,`said Unit being designated and
described as Unit No. 4 in a certain declaration dated December 16, 2002. made by the Sponsor pursuant to
Article 9-B of the Real Property Law of the State of New York (hereinafter referred to as the "Condominium
Act") establishing a plan for condominium ownership of the building and land (hereinafter referred to as the
"Land") upon which the Bui|ding is situate (which Land is more particularly described below and by this
reference made a part hereof), which declaration was recorded in the New York County Office of the Register
of The City of New York on January 22, 2003 as CRFN 2003000003859 as amended by the Amendment to the
Dec|aration dated Apr1122, 2003 and recorded June 4, 2003 as CRFN 2003000154620, (which declaration and
amendments thereto are hereinafter collectively referred to as the "Declaration"). This Unit is also designated
as Tax Lot 1104 in Block 209 of the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor Plans of the Bui|ding filed with said Assessment
Department as Condominium Plan No. 1283 and also filed in the City Register's Office on January 22, 2003 as
CRFN 2003000003860.

TOGETHER with an undivided 14.3688% interest in the Common E|ements (as such term is defined in the
Dec|aration).

The Land on which the Bui|ding containing said Unit is more particularly bounded and described as follows:
Parcei 1; Lot 10

Parcei A:

ALL that certain plot, piece or parcel of landl with the buildings and improvements thereon erected, situate,
lying and being in the Borough and County of New York, City and State of New York, distinguished on the Map
of Bayards's East Farm by Lot No. 663 and known as 29 Howard Street, said lot being bounded and contained
as follows:

Norther|y in front by Howard Street, 25 feet;

Easter|y by Lot No. 664 on said Map, 100 feet;

Wester|y by Lot No. 662 on said map, and being 25 feet in width in the rear thereof and also certain strip of
land;

ALSO
Parcei B:

ALL that certain plot, piece or parcel of iand, situate, lying and being in the Borough and County of New York,
City and State of New York, bounded and described as follows:

BEG|NNlNG at a point on the southerly side of Howard Street, at the center of a party wall standing upon Lots
29 and 31 Howard Street;

RUNN|NG THENCE southerly along the center line of said wall and the rolon Ng(ation of said line to the rear of
certificate orTitte 1657 09(3 RR ASH) p.fd/es?ooa(sNY- RR AsH)/g)

 

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 13 of 21

SCHEDULE A
DESCR|PT|ON
(Continued)
Tit|e Number: 657009(S-NY-RR-ASH)

said Lot 31 Howard Street;
THENCE easterly along the rear line of said Lot 31, 8 inches to the westerly line of said Lot 29, Howard Street;

THENCE northerly along said westerly line of said Lot 29 and the easterly side of said wall to the northerly lien .
of said Lot 29;

THENCE westerly along the northerly line of said Lot 31, 8 inches to the BEG|NNlNG.

certificate of Titie (657009(sNY-RR-Asii).pfa/657009(s~NY-RR-AsH)/s)

 

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 14 of 21

 

NYC DEPARTMENT OF FINANCE n
OFFICE OF THE CITY REGISTER | || || |`| `

20~16032201175001001SO781

 

 

SUPPORTING DOCUMENT COVER PAGE PAGE l OF 1

Document ID: 2016032201175001 Document Date: 03-04-2016 Preparation Date: 03-22-2016
Document Type: DEED '

 

 

ASSOCIATED TAX FORM lD: 2016022400349

 

SUPPORTING DOCUMENTS SUBMITTED:
Page Count
DEP CUSTOMER REGISTRATION FORM FOR WATER AND SEWER BILLlNG . l
RP - 5217 REAL PROPERTY TRANSFER REPORT 4
SMOKE DETECTOR AFFIDAVIT 2

 

 

 

 

Case 1:18-mc-00167-AB.] Document 39 Fiied 02/08/19 Page 15 of 21

 

 

 

 

 

 

 

 

 

FOR C|TY USE ONLV
C1. County code l l C2. Date Deed REALPROPERTY TRANSFER REPORT
Recorded Momh oay vear 51 ATE OF NEW YORK
cl B°°k l l c4_ Page l l STATE BOARDOF REAL PROPERT¥ SERVICES
°R RP - 5217NYC
cs. cRFN h 1 \=< -
` PROPERTY|NFORMAT|ON l
1. Property 27 | HOWARD STREE'I` 29-4 l MANHATTAN j 10013
L°°au°"' srReEr NuMsEn srREEr NAME eoRouGH zip cons
2. Buyer l MANAFORT l PAUL l
Name i.Asr ~AME / cornva Finsr NAME
l MANAFORT K.ATHLEEN l
LAST NAME l COMPANV FiRST NAME
3. Tax indicate where future Tax Bilis are to be sent
Bl||lng if other than buyer address (at bottom ot lorrn) l
Address LAS¥ NAME l COMPANY FlRST NAME
l .
sweet NuMsER AND sweet NAME cirv on rowN sure ziP cope

4. indicate the number of Assessment
Roll parcels transferred on the deed

1 l #ofParce|s OR E Pan ofaParcel

4A. Plann|ng Board Approvai - N/A for N¥C
4B. Agrlcultural District Notice - N/A for N¥C

Check the boxes below as they appiy:

 

 

 

 

 

 

5 Deed
Property X l on l , , , , , l 6. Ownership Type is Condominium
FRONT FEET DEPTH ACRES
Size 7. New Construction on Vacant Land
MC SOHO HOLDINGS, LLC
8. Selier l | |
Name usf NAME l connva FiRsr NAME
l
LAST NAME l COMPANV FlRST NAME

9. Check the box below which most accurately describes the use of the property at the time of sale:

2 or 3 Family Residentia| D Non-Residenliai Vacant Land F

 

One Family Residentiai C E Residentiai Vacant Land E

|SALE lNFORMAT|ON|

10. Sale Contract Date 3 4 2016
Month Day Year

11. Dato of Sale l Transfer l 3 l 4 l 201 6 l
Month Day Year

12. Fuii sale price 5 | , 0 l

1 1 i 1 1 1 1

 

’ 3
( Full Sale Price is the total amount paid lor the property including personal property
This payment may be in the form of cash, other property or goods, or the assumption of
mortgages or other obligations.) Please round to the nearest whole dollar amount

13. indicate the value of personal l |
property included in the sale ' " ‘ ‘ § ' '

E

Enterta|nmeni l Amusement [
Comrnunity Service J

Commercia| G industrial
Apartment H Public Service
14. Check one or more of these conditions as applicable to transfer:
A - Sale Between Relatives or Former Relatives
B - Sale Between Related Companies or Partners in Business
C - One oi the Buyers is also a Selier
D - Buyer or Selier is Government Agency or Lending institution
E - Deed Type not Warranty or Bargain and Sale (Specify Below)
- Sale of Fractiona| or Less than Fee interest ( Speclfy Below )
G - Signilicant Change in Property Between Taxable Status and Sale Dates
H - Sale ol Business is included in Sale Price
I - Other Unusual Factors Aflecting Sale Price ( Specify Below )

 

 

[ASSESSMENT |NFORMATiON - Data should reflect the latest Final Assessment Rol| and Tax Bil|r

R l
17. Borough, Block and Lot l Roli identifier(s) ( if more than three, attach sheet with additional identifier(s) )

15. euiiding class

l MANHATTAN 209 1104 J|

':""r

\\
‘1

O//>
//44) /§*>;`An

-

16. Totai Assessed Va|ue (of ali parcels in ‘

`?/
933 O/<`(` ` \ "

.,1 9232

  

1.`.
1

201602240034920102

Case 1:18-mc-00167-AB.] Document 39 Fiied 02/08/19 Page 16 of 21

 

CERT|F|CAT|ON

 

 

l certify that all of the items of information entered on this form are true and correct (to the best of my knowledge and beilef) and
understand that the making of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to
the making and filing of false lnstruments.

//'/“VV/y;ji 1 3;:;1,/6 quER's|ATronNEy

 

    

 

  

 

 

a E LAS'r NAME Fins'r NAME
10 ST. .1 MES DRIVE
srREE'r Nuuiaen ' smEEr NAME (AF'rEn sALE) AREA cone 'rei.EPiioNE NuMeER
SELLER
PALM BEACH GARDENS

FL | 334 1 8
ciTv on TowN srA'rE ziP cope sELLEn sieNMuRE one

 

 

 

2016022400349201

Case 1:18-mc-00167-AB.] Document 39 Fiied 02/08/19 Page 17 of 21

 

 

 

 

 

 

 

 

 

CERT|F|CAT|°N l certify that all of the ttema of information entered on this form are true and correct (to the best of my knowledge and boltef) and
understand that the making of any willful false statement of material fact herein will eub|ect mo to the provisions of the penal law relative to
the making and tillng of false lnstruments.

BUYER BUYER'S ATTORNEY

owen sicmiruaL-' oli_re usi rowe Fiu_sr u_mu
10 ST. JAMES DRIVE l
_W…i mm cone msi-none uuuosia

5 L
PALM BEACH GARDENS , ,,_
FL 33418 /J /‘/`/Yj/` l 3 7 /é
Cli’V OR TOWN SiAYE ZlP GDDE V SE NML|R£ l/ ' lJME

 

L /744)'7§21/(? ply/1660
P/W¢ f HAi//)Férf'

2016022400349201

Case 1:18-mc-00167-AB.] Document 39 Fiied 02/08/19 Page 18 of 21

Form RP-5217 NYC

CERT|F|CATION

ATTACHMENT

l certify that ali of the items of information entered on this form are true and correct (to the best of my knowledge and beilef) and understand that the making
of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to the making and filing of false lnstruments.

BUY;RS

Buy_er Sl nature

1</!7h trw 3 /4’?4/41€¢"7

  

ate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date
Buyer Signature Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLERS
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature _ Date
Selier Signature Date
Selier Signature page
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Date
Selier Signature Dete
Selier Signature Date

2016022400349201

Case 1:18-mc-00167-AB.] Document 39 Fiied 02/08/19 Page 19 of 21

Aftidavit of Compiiance with Smoke Detector Requirement for One and-Two Family Dweliinqs

AFFIDAVIT OF COMPLIANCE
WlTH SMOKE DETECTOR REQUIREMENT
FOR ONE~ AND TWO-FAMILY DWELLINGS

1510th

State of~l\ie-w-¥e-rk )
) SS.:

County of m|m md})

The undersigned, being duly swom, depose and say under penalty of perjury that they are the grantor and grantee of
the real property or ofthc cooperative shares in a cooperative corporation owning real property located at

 

 

 

27 HOWARD STREET 29-4

Street Address , Unit/Apt.
MANHATTAN New York, 209 1104 (the "Premises")'
Borough Block Lot ’

That the Premises is a one or two family dwelling, or a cooperative apartment or condominium unit in a one- or
two-family dwelling, and that installed in the Prcmises is an approved and operational smoke detecting device in
compliance with the provisions of Article 6 ol` Subchapter 17 of Chapter i of Titie 27 ofthe Administrative Code of

the City of New York concerning smoke detecting devices;

That they make affidavit in compliance with New York City Administrative Code Scction 11-2105 (g). (The
signatures of at least one grantor and one grantee are required, and must be notarized).

 

 

 

'i>l\v\, twa 1\) i~¢?om'
Name of Grantor (rype or Pririt) /lame Wm)
Signature of Grantor l 7 Signature of Gr(nze
Swom to before me Sworn to before me \IWC€'\)T DC‘:-#C\'\\C¢`-"7
this __riate or 20 this date or i‘\i\&€b\ 20 ltv

 

 
     
 

Bitgirodi ~ ' 1 ii
Lioz 'Lz iinvsa =ii-.

 
 
 

These statements are made'with the knowledge that a willfully fais
a crime of perjury under Article 210 ofthe Penal Law.

NEW YORK C|TY REAL PROPERTY TRANSFER TAX RETURNS FlLED ON OR AFTER FEBRUARY
6th, 1990, WlTH RESPECT TO THE CONVEYANCE OF A ONE- OR TWO-FAMILY DWELL[NG, OR A
COOPERATlVE APARTMENT OR A CONDOMlNlUM UNIT lN A ONE- OR TWO- FAMlLY DWELL|NG,
WlLL NOT BE ACCEPTED FOR F1L1NG UNLESS ACCOMPANlED BY THlS AFFlDAVlT.

§EAEJ ‘“»"i""i!;;g vi~criti metcaicco
°‘-= Notaiy Puuiic- State oiFioritia
My Comm. Expiies Aug 27. 2017 '
Commissiorr ll FF 048716

2016022400349101

4r

\l¢ll'
\\\ _ 110
¢>}f;

"\$

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 20 of 21

l
l
l
Affidavlt ol Compliance with Smoke Detector Requ|r`ement for One and-Two Family DweMgs

AFFIDAVIT OF COMPLIANCE
WITH SMOKE DETECTOR REQUIREMENT
FOR ONE- AND TWO-FAMILY DWELLINGS

nof-`¢Q
State of-Ner¥urk' 6»- )

County of gist p&*(/L; SS.:

The undersigned, being duly swom, depose and say under penalty of perjury that they are the grantor and grantee of
the real property or of the cooperative shares in a cooperative corporation owning real property located at

 

 

 

27 HOWARD STREET 29-4
Street Address , Unit/Apt. ’
MANHATTAN New York, 209 l 104 (the "Premises");
Borough Block Lot

That the Premises is a one or two family dwelling, or a cooperative apartment or condominium unit in a one- or
two-family dwelling, and that installed in the Premises is an approved and operational smoke detecting device in
compliance with the provisions of Article 6 of Subchapter 17 of Chapter l of Title 27 of the Administrative Code of
the City of New York concerning smoke detecting devices;

That they make affidavit in compliance with New York City Administrative Code Section 11~2105 (g). (The
signatures of at least one grantor and one grantee are required, and must be notarized).

M@ SLWD flaw/055 icc
P/zoe H/lA/AHn/” m,¢//Io"/MF Mc~»‘rgm

 

   
  
    
 
 

 

 

 

Nam’e of Grantor (rype or Prhtt) Name of Grantee (Type or Frim)
" Signature of/G/rantor Signature ot Grantee
Swom to be e me /M Swom to before me
this ~1_££`,¢ e ot x M 20 1 b this ___date of 20

    

  

NomryPuvacsiadeorua
"¢."%" WGuI|o

Th e statements are made with the knowledge that a willfully false representation is unlawful and is punishable as
a crime of perjury under Article 210 of the Penal Law.

     

NEW YORK CITY REAL PROPERTY TRANSFER TAX RETURNS FlLED ON OR AFTER FEBRUARY
6th, 1990, WITH RESPECT TO THE CONVEYANCE OF A ONE- OR TWO-FAM[LY DWELLING, OR A
COOPERATIVE APARTMENT OR A CONDOMINlUM UNIT lN A ONE- OR TWO-FAMILY DWELL[NG,
WILL NOT BE ACCEPTED FOR FILING UNLESS ACCOMPANIED BY THlS AFFIDAVIT.

2016022400349101

Case 1:18-mc-00167-AB.] Document 39 Filed 02/08/19 Page 21 of 21

<,{»'¢"_\1@4`~;\ The City of New York
/e"f./* ’ "`~`" v;\ Department of Environmental Protection
fm D\\‘_~P Bureau of Customer Services
L\(+\ ~ j 59-17 Junction Bouievard

‘\"kwm:_'l nb`t_c> Flushing, NY 11373-5108

Customer Registratlon Form for Water and Sewer Bil|ing

 

Property and Owner lnformation:
(1) Property receiving service: BORQUGH: MANHATTAN BLOCK: 209 LOT: 1104
(2) Property Address: 27 HowARo sTREET unit 294, NEW YoRK, NY10013

(3) Owner's Name: MANAFORT , PAUL

Addifi°l\al Namel MANAFORT , KATHLEEN

 

Affirmation:

 

/ Your water & sewer bills will be sent to the property address shown above.

 

 

 

 

Customer Bil|ing lnformation:
Please Note:

A. Water and sewer charges are the legal responsibility of the owner of a property receiving water and/or
sewer service. The owner’s responsibility to pay such charges is not affected by any iease, license or
other arrangement, or any assignment of responsibility for payment of such charges Water and sewer
charges constitute a lien on the property until paid. in addition to legal action against the owner, a failure
to pay such charges when due may result in foreclosure of the lien by the City of New York, the property
being placed in a lien sale by the City or Service Termination.

B. Originai bills for water and/or sewer service will be mailed to the owner, at the property address or to
an alternate mailing address. DEP will provide a duplicate copy of bills to one other party (such as a
managing agent), howeverl any failure or delay by DEP in providing duplicate copies of bills shall in no
way relieve the owner from his/her liability to pay all outstanding water and sewer charges Contact DEP
at (718) 595-7000 during business hours or visit www.nyc.gov/dep to provide us with the other pany's
information.

 

Owner’s Approval:

The undersigned certifies that he/she/it is the owner of the property receiving service referenced above; that he!she/it
has read and understands Paragraphs A & B under the section captioned “Customer Bil|ing lnformation’ , and that the
information supplied by the undersigned on this form is true and complete to the best of his/her/its knott/iedg'-'.

Print Name of OWWMM OCSf O"kj 30 \ig
l Signature; Date (mm/dd/yyyy)

Name and Title Mon Signing for Owner zipplicable:

BC$-`ICRF-ACR|S REV. 8/08

2016022400349101

